Appeal by the defendant from *739a judgment of the County Court, Nassau County (Thorp, J.), rendered October 10, 1986, convicting him of rape in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, the evidence, when viewed in a light most favorable to the prosecution, was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Although the defendant contends that the prosecution failed to prove the forcible compulsion element of rape in the first degree (Penal Law § 130.35 [1]), we find that the testimony of the victim and of a neighbor who had come to her aid sufficiently established the nonconsensual nature of the act.
We have examined the defendant’s remaining contentions, including his challenge to the propriety of the sentence, and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.